DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 17/167,122, the examiner acknowledges the applicant's submission of the amendments dated 2/7/2022. At this point, claims 2-5, 7-9, 11-13 and 15-17 have been amended and claims 1, 10 and 14 are cancelled. Claims 2-9, 11-13 and 15-17 are allowable. 
Allowable Subject Matter
Claims 2-9, 11-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 4 and 13, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…write, when a second write request for writing third data to the first unit region in the first storage region is received after a request for creating a following- generation snapshot corresponding to the first storage region is received, the third data to the first unit region in a third storage region corresponding to the following- generation snapshot, send a second completion response to the second write request for writing the third data, send, when a third read request requesting for reading from the first unit region in the third storage region is received, the second data stored in the first unit region in the first storage region, as read data in accordance with the third read request, and send, when a fourth read request requesting for reading from the first unit region in the first storage region is received, the third data stored in the first unit region in the third storage region, as read data in accordance with the fourth read request”.

Dependent claim(s) 2, 3, 5-9, 11-12 and 15-17 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 4 and 13 upon which claims 2, 3, 5-9, 11-12 and 15-17 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135